Citation Nr: 1102749	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), to 
include the matter of whether the appellant may be recognized as 
the Veteran's surviving spouse for purposes of Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from February 1951 to February 
1955 and from January 1959 to January 1963.  He died in August 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 administrative decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which determined that the appellant was not 
entitled to recognition as the Veteran's surviving spouse for VA 
purposes.

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's marriage to the appellant in 
August 1963, he already was married to M.M.C.

2.  The Veteran never divorced M.M.C. after they were married at 
Keesler Air Force Base, Mississippi, in May 1951.

3.  The purported marriage to the appellant occurred 1 year or 
more before the Veteran died, the appellant entered in to the 
marriage without knowledge of the impediment, she cohabited 
continuously with the Veteran from the date of marriage to the 
date of the Veteran's death, and no claim has been filed by a 
legal surviving spouse.


CONCLUSION OF LAW

The requirements for a "deemed valid" marriage, and recognition 
of the appellant as the Veteran's surviving spouse for the 
purpose of eligibility for VA benefits have been met.  
38 U.S.C.A. §§ 101, 103, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.1, 3.50, 3.52 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

However, as the Board is granting the claim for recognition of 
the appellant as the surviving spouse of the Veteran, the claim 
is substantiated to that extent, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

II.  Analysis

The appellant contends that she is entitled to recognition as the 
Veteran's surviving spouse for VA purposes based on her purported 
marriage to him, which occurred in October 1963, and which ended 
at the Veteran's death in August 2006.  She has contended that, 
although the Veteran was married first to M.M.C., he had divorced 
his first wife at the time of his marriage to the appellant in 
October 1963.  

Certain VA death benefits, including death pension, death 
compensation, DIC benefits, and accrued benefits are payable to a 
Veteran's surviving spouse.  38 U.S.C.A. §§ 1310, 1541.

The term "surviving spouse" means a person who was the spouse of 
a Veteran at the time of the Veteran's death, and who lived with 
the Veteran continuously from the date of marriage to the date of 
the Veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the Veteran without 
the fault of the spouse) and who has not remarried or (in cases 
not involving remarriage) has not since the death of the Veteran 
lived with another person and held himself or herself out openly 
to the public to be the spouse of such other person.  A spouse is 
a person whose marriage to the Veteran meets the requirements of 
38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  For VA benefits 
purposes, a marriage means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  

Where an attempted marriage of a claimant to the Veteran was 
invalid by reasons of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) it occurred 1 year or more 
before the Veteran died or for any period of time if a child was 
born of the purported marriage or was born before such marriage 
(as defined in § 3.54(d)); (b) the claimant entered in to the 
marriage without knowledge of the impediment; (c) the claimant 
cohabited continuously with the Veteran from the date of marriage 
to the date of the Veteran's death (as defined in § 3.53); and 
(d) no claim has been filed by a legal surviving spouse who has 
been found entitled to gratuitous death benefits other than 
accrued monthly benefits covering a period prior to the Veteran's 
death.  38 C.F.R. § 3.52.

A review of the claims file shows that the Veteran married M.M.C. 
at Keesler Air Force Base, Mississippi, in May 1951.  The Veteran 
subsequently married the appellant in Angeles City, Republic of 
the Philippines, in October 1963.  The October 1963 "Marriage 
Contract" between the Veteran and the appellant indicated that 
they had been married before a Justice of the Peace in Angeles 
City, Republic of the Philippines, on August [redacted], 1963.  This 
marriage contract also indicated that both the Veteran and the 
appellant were single at the time of their purported marriage.  

The Veteran's service personnel records show that, before a 
general court-martial in March 1965, the Veteran was charged with 
violating Article 85 of the Uniform Code of Military Justice 
(UCMJ) in that, on August 23, 1963, he permanently absented 
himself from his active duty unit at Clark Air Force Base, 
Republic of the Philippines, and remained absent in desertion 
from this unit until he was apprehended on April 23, 1964.  The 
Veteran also was charged with violating Article 134 of the UCMJ 
in that, on or about August [redacted], 1963, he had wrongfully and 
bigamously married the appellant because, at the time of this 
purported marriage, he already was married to M.M.C.  The Veteran 
was found guilty on all charges and dishonorably discharged in 
October 1964.  

Following his conviction by general court-martial, the Veteran 
appealed to the U.S. Air Force Board of Review, which sustained 
the convictions in a May 1965 decision.  The Board of Review 
noted in its May 1965 decision that, at the time of his court-
martial in March 1965, the Veteran testified that he had not seen 
his wife, M.M.C., for 6 years, and she and their 2 children 
resided in Baltimore, Maryland.  The Board of Review also noted 
that, when the Veteran was apprehended in the Philippines in 
April 1964, he was found to be cohabitating with another woman, 
identified as "[redacted]," who was not his wife.  [redacted] was 
subsequently determined to be the appellant.

The Board finds that there was a clear legal impediment to the 
appellant's purported marriage to the Veteran in October 1963 
because the Veteran had married another woman, M.M.C., in May 
1951 and had never divorced his first wife prior to his purported 
marriage to the appellant.  While the appellant maintains that 
the Veteran divorced his first wife prior to their marriage, a 
September 2010 letter from the Maryland State Archives indicates 
that there was no record of any divorce involving the Veteran and 
his first wife.  

Notwithstanding the legal impediment, the appellant's purported 
marriage to the Veteran occurred more than 1 year prior to his 
death, and a child, M.M.H., was born of this marriage in 
September 1973.  See 38 C.F.R. § 3.52(a).  

Moreover, the appellant maintains that, at the time of her 
marriage to the Veteran, she had no knowledge of the continuing 
marriage between the Veteran and his first wife.  There is no 
evidence to the contrary, and this contention is credible in 
light of the record.  See 38 C.F.R. § 3.52(b).

The appellant has also contended that she cohabited continuously 
with the Veteran between the date of their marriage and the date 
of the Veteran's death.  This contention is also credible and is 
supported by the record.  See 38 C.F.R. § 3.52(c).  

Finally, there has been no claim by the legal surviving spouse 
for death benefits, and she is now deceased.  See 38 C.F.R. 
§ 3.52(d).

Therefore, the Board concludes that, while there is a clear legal 
impediment to the marriage between the appellant and the Veteran, 
the criteria for a deemed valid marriage are met.  To that 
extent, the appeal is granted. 


ORDER

Entitlement to recognition as the Veteran's surviving spouse for 
purposes of VA benefits is granted.


REMAND

In the May 2007 decision on appeal, the RO did not address the 
merits of the appellant's claim seeking service connection for 
the cause of the Veteran's death, but rather denied the claim on 
the basis that she was not recognized as the surviving spouse of 
the Veteran.  In the decision above, the Board has found to the 
contrary.  On remand, the merits of the claim of entitlement to 
service connection for the cause of the Veteran's death should be 
addressed.  

A "deemed valid" marriage between the 
appellant and the Veteran having been found, 
the merits of the claim for DIC benefits, to 
include entitlement to service connection for 
the cause of the Veteran's death, should be 
adjudicated.  

If the benefit sought on appeal is not 
granted to the appellant's satisfaction, she 
and her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


